Citation Nr: 0030229	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  00-00 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  The propriety of the 50 percent rating for post traumatic 
stress disorder (PTSD).

2.  Entitlement to an effective date prior to November 27, 
1998, for an award of service connection for PTSD.

(The veteran's claim of entitlement to a waiver of loan 
guaranty indebtedness is the subject of a separate appellate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1972.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) addressing the evaluation of the veteran's 
service-connected PTSD and the assignment of the effective 
date for that evaluation.  The veteran perfected appeals of 
these decisions.

The Board notes that the veteran has submitted evidence to 
the Board which has not been reviewed and considered by the 
RO.  However, this evidence has either been accompanied by a 
waiver of his right to initial RO review, or has been 
duplicative of evidence for which a waiver has been received.  
Accordingly, the Board finds that this evidence does not need 
to be remanded to the RO for initial consideration.  See 
38 C.F.R. § 20.1304(c) (2000).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  For the relevant period prior to March 16, 1999, there is 
no medical evidence of record regarding the severity of the 
veteran's PTSD.

3.  For the period from March 16, 1999, forward, the 
veteran's PTSD was manifested by a finding that he was a 
borderline feasible candidate for vocational rehabilitation 
which was subsequently downgraded to infeasible.  His speech 
was circumstantial but coherent and goal oriented, his 
insight and judgment were poor, his affect ranged from 
euthymic to angry, his thoughts were generally organized, he 
had trouble sleeping, and he was determined that his PTSD 
symptoms contributed significantly to his extensive problems 
with social and occupational functioning due to his inability 
to maintain a job and two failed marriages.  His Global 
Assessment Functioning (GAF) score ranged from 45 to 55, 
indicating moderate to serious difficulty with social, 
occupational, and school functioning.  

4.  The veteran's original claim of entitlement to service 
connection for PTSD was received on November 15, 1995, and 
this claim was denied in a September 1996 decision, no appeal 
was perfected from this decision.

5.  After several attempts to mail notice to the veteran were 
returned, notice of the September 1996 decision was mailed to 
the address identified by the veteran as his current address 
in December 1996.

6.  The next claim of entitlement to service connection for 
PTSD was received by the veteran on November 27, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
PTSD for the period prior to March 16, 1999, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a 70 percent rating for PTSD for the 
period beginning on March 16, 1999, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.130, Diagnostic 
Code 9411 (2000).

3.  An effective date prior to November 27, 1998, for the 
award of service connection for PTSD is not warranted.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(b)(2)(i) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to an effective date prior to November 27, 
1998, for the award of service connection for PTSD.

The veteran contends that the effective date for the award of 
entitlement to service connection for PTSD, should be 
November 15, 1995, the date he filed his first claim of 
entitlement to service connection for PTSD.  He asserts that 
he never received notice of the decision denying this claim.  

The record reveals that the veteran's initial application for 
service connection for PTSD was received by the RO on 
November 15, 1995.  This claim was denied in a September 1996 
RO decision.  In September 1996, notice of the RO's decision 
with appellate rights was sent to the veteran at a Knoxville, 
Tennessee, address.  This notice was returned by the United 
States Post Office (post office), in October 1996.  Notice 
was mailed to a new address in Mountain Home, Tennessee, on 
November 7, 1996.  This notice was also returned by the post 
office.  On December 4, 1996, the veteran submitted a VA Form 
21-4138 to the RO requesting the status of his PTSD claim, 
and listing a new address in Orlando Florida.  The record 
contains a handwritten note from the RO that on December 24, 
1996, the RO re-sent the notice of the September 1996 
decision and a copy of the September 1996 decision to the 
Orlando address.  There is no indication in the record that 
this notice was returned to the RO, and no further 
correspondence from the veteran on this issue until after 
November 27,1998, the date he filed his next claim for 
service connection for PTSD.  As noted, the veteran asserts 
that he did not receive notice of this decision.

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection is the 
"[d]ay following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim, 
or date entitlement arose, whichever is later."  38 C.F.R. 
§ 3.400(b)(2)(i) (2000) (emphasis added); see also 
38 U.S.C.A. §§ 5110(a) and (b)(1) (West 1991).  In the 
instant case, no claim was received within one year after the 
veteran's separation from service - that is, by May 1969.  
Rather, as stated, the first claim of entitlement to service 
connection for PTSD, was received by the RO on November 15, 
1995.  

As stated above, a review of the record shows that the RO 
made multiple attempts to provide the veteran with notice of 
the September 1996 denial of his claim and his appellate 
rights.  Notice was mailed to three separate addresses for 
the veteran of record, the last of which is the address 
provided by the veteran himself in a statement of record.  
This correspondence was not returned by the post office as 
were the other letters of notification.  There is no 
indication that he made any subsequent attempt to contact the 
RO concerning his claim until his November 1998 submission of 
a new claim of entitlement to service connection for PTSD.  

Given that the RO sent notice of the September 1996 decision 
to the veteran at three separate addresses of record, 
including one provided by the veteran three weeks prior to 
notice being sent to that address, the Board finds that the 
VA made all reasonable efforts to locate the veteran and 
provide the veteran with notice of the September 1996 
decision and his appellate rights.  See Wamhoff v. Brown, 8 
Vet. App. 517 (1996) ("[T]here is no burden on the part of 
the VA to turn up heaven and earth to find the [veteran].").  
Moreover, the Board notes from December 4, 1996, to November 
27, 1998, his current effective date, the record contains no 
submissions of any kind from the veteran, and thus, no 
informal claim can be construed to have been filed during 
this time period.  38 C.F.R. § 3.155 (2000). 

Given that a final decision was rendered on the veteran's 
November 1995 claim and the Board has determined that notice 
of this claim was adequately provided to the veteran, this 
claim is not still pending.  Additionally, because no appeal 
of this decision was perfected by the veteran within the 
applicable time period, this decision is final.  Accordingly, 
an effective date of November 15, 1995, based on the 
veteran's submission of his initial claim is not warranted.


2.  Propriety of the 50 percent rating for PTSD.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service- 
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000).  For a claim where the veteran has disagreed with 
the original rating assigned for his service-connected 
disability, it is necessary to determine whether he has at 
any time since his original claim met the requirements for a 
higher disability rating.  It is also necessary to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

According to a recent decision of the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"Court"), because this appeal ensues from the veteran's 
disagreement with the ratings assigned in connection with his 
original claims, the potential for the assignment of 
separate, or "staged," ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999)  In this case, the 
RO has not assigned separate staged ratings for the veteran's 
service-connected PTSD.  In this regard, in both the original 
rating decision in September 1999 and the subsequent 
decisions and statements of the case, the RO considered all 
of the evidence of record in evaluating the veteran's claim, 
and thus the requirements of Fenderson were met.  See 
Fenderson v. West, 12 Vet. App. 119.  

The RO originally granted the veteran's claim of entitlement 
to service connection for PTSD in a September 1999 decision, 
and assigned a 30 percent evaluation thereto, effective 
August 7, 1999, the date of his VA examination.  In a 
December 1999 decision, the RO granted the veteran an 
increase in the evaluation of his PTSD to 50 percent 
disabling, effective November 27, 1998, the date the 
veteran's claim of entitlement to service connection for PTSD 
was received.  

In his June 2000 hearing before a member of the Board the 
veteran's PTSD symptoms were reported as angry outbursts, 
panic attacks, trouble sleeping, feelings of helplessness and 
hopelessness, auditory hallucinations when stressed, 
hypervigilance, and concentration problems.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.30 (2000) (Schedule), the RO ascertained the severity of 
the veteran's PTSD by application of the criteria set forth 
in Diagnostic Code 9411, governing PTSD.  Under the 
regulations, Diagnostic Code 9411 requires application of the 
criteria in Diagnostic Code 9440.  Under this provision, a 10 
percent rating requires evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events); a 
50 percent rating is warranted when the veteran has 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short and long term memory, 
impaired judgment, impaired abstract thinking, disturbances 
of motivation and mood, difficulty in establishing and 
maintaining effective work and social relationships; a 70 
percent rating is applicable for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfered with routine activities, speech 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty adapting to 
stressful circumstances (including work or a worklike 
setting), inability to establish and maintain effective 
relationships; and a total schedular rating is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, memory loss for 
names of close relatives, own occupation, or own name. 

The medical evidence of record shows that the veteran was 
evaluated in March 1999 for intake into a VA PTSD program.  
The counselor performing the intake evaluation noted that the 
veteran reported symptoms of intrusive thoughts, nightmares, 
flashbacks due to olfactory hallucinations, avoidance, and 
numbing symptoms, estrangement, joblessness, homelessness, 
and social isolation.  His affect was restricted in range but 
appropriate to thought content, and he had no current 
evidence of a foreshortened sense of the future.  He had poor 
sleep habits, exaggerated startle response, and a history of 
angry outbursts and poor concentration, observed by the 
counselor.  He had good hygiene, circumstantial speech, and 
his mood was one of agitated depression.  He had an 
inconsistent energy level, survivor's guilt, a poor appetite, 
and subjectively reported panic attacks twice a week.  There 
was no formal thought disorder, no delusions, and no 
hallucinations.  He was oriented in all spheres, and 
subjectively reported poor short term memory, and fair long 
term memory.  The veteran reported a sporadic employment 
history, with no real work in the past few years.  
Psychological testing was performed at this time, the results 
of this testing showed that the veteran had extremely severe 
depression on his Beck Depression Inventory, and he tested 
positive for PTSD on the Mississippi Scale for Combat Related 
PTSD.

Also in March 1999 the veteran underwent a private disability 
evaluation, the veteran's psychiatric condition was diagnosed 
as PTSD, and he was reported to have symptoms of 
hallucinations, auditory and visual, occasional suicidal 
ideation, his affect was appropriate, but his memory and 
concentration were weak, he had clear thought processes, and 
his reality contact was normal.  His speech rate, clarity and 
fluency was rapid, and his impulse control was poor.  The 
private examiner assessed a Global Assessment Functioning 
score (GAF) of 45.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders, 32 
(4th ed. 1994).  A GAF of 45 is defined as "serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."

A July 1999 statement by the veteran's VA psychiatrist states 
that the veteran was being treated for PTSD with medication.  
An August 1999 VA examination report notes that the veteran 
complained of anxiety, flashbacks, trouble sleeping, 
nightmares, increased startle response, anger, and occasional 
suicidal hallucinations, but denied homicidal ideations and 
audio or visual hallucinations.  His medications were 
Trazadone, Valium, or Tegretol.  The veteran stated that he 
had graduated high school, and that his longest job was a 
four and a half year stint working for the Tennessee Valley 
Authority as an operator, then for Disneyworld for 2 years.  
He stated that he has been homeless since the early 1990's, 
and only worked sporadically if at all.  He tried to work 
manual labor positions, but a back disorder made these types 
of jobs difficult for him to perform.

Objective findings showed that the veteran was casually 
dressed and slightly disheveled.  He was cooperative, with 
normal speech rate and volume.  His speech was circumstantial 
but coherent and goal oriented.  His affect ranged from 
euthymic to angry to agitated.  His thoughts were generally 
organized and although his cognitive functions were not 
formally tested, he appeared to tend well to the examiner's 
conversation.  His remote memory was intact, and he had poor 
insight and judgment.  

The examiner's assessment noted that the veteran displayed 
significant evidence of severe personality disorder with 
traits of narcissism, antisocial personality and histrionic 
personality and had a strong tendency to externalize blame 
due to these personality disorders.  The examiner also noted 
that the veteran had extensive problems with social and 
occupational functioning as evidenced by his two broken 
marriages and his inability to maintain a job.  With regard 
to the veteran's PTSD, the examiner stated that it was more 
likely than not that his PTSD symptoms contributed 
significantly to the veteran's problems.  He assessed the 
veteran with a Global Assessment Functioning (GAF) score of 
55.  A GAF of 55 is defined as "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)."

In December 1999 the veteran underwent a Career Assessment 
Inventory as part of his consideration for VA Vocational 
Rehabilitation training.  The report indicated that the 
veteran had impairment in his employability in substantial 
part due to his service-connected PTSD, but that he had not 
overcome it.  A March 11, 2000, counseling record indicated 
that although the veteran had a serious employment handicap, 
he was determined to be feasible for vocational 
rehabilitation.  However, in his March 25, 2000, initial 
appointment he was shaking, tearful, and indicated that his 
PTSD was exacerbated and that he felt he was not ready to 
attend school as part of his vocational rehabilitation.  He 
was handling his activities of daily living with no problem.  
A medical assessment of the veteran's condition at this time 
stated that he could not attend school at present due to his 
PTSD.  Accordingly, the veteran's participation in the 
program was determined to be "temporarily infeasible" for a 
period of 60 days, at which time if he could not participate, 
he may be discontinued.  

In June 2000, the veteran underwent another private 
disability evaluation.  In this evaluation he reported 
insomnia, anxiety, panic attacks, and irrational fears 
relating to his wartime experiences.  He was working 
approximately 10 hours a week as a driver for an auto 
auction.  He cared for all of his own basic functioning, 
hygiene, grooming and dressing needs, and is capable of 
driving.  He prepares his own meals, and had no real hobbies, 
interests or activities.  He was alert and oriented with no 
symptoms of psychosis, and was appropriately and casually 
dressed and groomed with adequate hygiene.  He had good 
recall for recent and remote events, and his speaking and 
thinking were logical and coherent.  He was talkative and 
expressive and appeared socialized and cooperative with no 
acute mental distress and with a full range of appropriate 
affect.  He reported having a lot of internal anger and a low 
frustration tolerance.  On testing he had a significant 
avoidant personality trait that arose out of his anxious or 
phobic-like fears and his inflexibility to the diversity of 
others routines.  There was evidence that his anxiety was 
related to some form of traumatic stress and his isolation or 
avoidance of others provides a "safe harbor" from further 
traumatic experiences, and that he was easily angered and 
capable of displaying a hostile temperament.  The self-report 
tests also indicated that the veteran believed he was ill-
suited for normal work and physical activity.  He was 
diagnosed with PTSD by history and insomnia.

Also of record is an October 2000 statement from a friend of 
the veteran's which asserts that the veteran has been living 
in his house paying limited rent since approximately December 
1998.  He has been unable to work more than a few hours a day 
parking cars due to his back and his psychiatric problems, 
and that as of January 2001 he will be unable to live with 
them anymore.

Reviewing the evidence of record, the Board notes that there 
is no medical evidence for more than a year prior to the 
receipt of the veteran's claim on November 27, 1998, and no 
medical evidence of record from November 27, 1998, to March 
16, 1999, the date of his intake evaluation for the VA PTSD 
program.  Accordingly, the Board finds that for the period 
from November 27, 1998, to March 16, 1999, no increase in the 
veteran's 50 percent evaluation is warranted by the evidence 
of record.  

However, based on the medical evidence presented in the March 
16, 1999, intake evaluation, and the subsequent medical 
evidence, the Board concludes that the veteran is entitled to 
a 70 percent evaluation from March 16, 1999 forward.  
Although the veteran works a few hours a day driving cars for 
an auto auction, this job is only possible because he does 
not have to interact with people, and he does not perform 
this job full time.  Moreover, his December 1999 vocational 
assessment indicated that he had a serious occupational 
impairment due to his PTSD, and his GAF scores have ranged 
from moderate to serious impairment with his social and 
occupational functioning.  In fact, the August 1999 VA 
examiner noted that his PTSD symptoms significantly 
contributed to his extensive problems with social and 
occupational functioning.  Moreover, although originally 
being given the benefit of the doubt and deemed feasible for 
vocational rehabilitation, less than two weeks later this 
status had to be altered to infeasible due to exacerbation of 
his PTSD symptoms which made functioning in a school setting 
impossible for him.  Additionally, while his most recent 
private disability assessment indicated that he could perform 
some daily functioning, such as cooking, bathing and 
dressing, it confirmed that he had anxiety and avoidant 
traits due to his traumatic experiences.  Furthermore, review 
of his psychiatric examinations shows that he consistently 
evidenced a volatile affect or mood which often ranged from 
euthymic to angry, affirming his tendency toward angry 
outbursts, which further impair his social and industrial 
functioning.  Finally, the Board notes that until December 
1998, the veteran was homeless for most of the 1990's, unable 
to secure employment or a place to live.  Accordingly, based 
on the evidence of record, the Board finds that the severity 
of the veteran's PTSD more nearly approximates the criteria 
for a 70 percent evaluation, and an increase is warranted.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).



ORDER

Entitlement to an effective date prior to November 27, 1998, 
for the award of service connection for PTSD is denied.

Entitlement to a rating greater than 50 percent for the 
period from November 27, 1998, to March 16, 1999, is denied.

Entitlement to a 70 percent rating for the period from March 
16, 1999, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

